DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-15 and 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (Pub. No.: US 2021/0070286 A1), hereinafter “Green” in view of Yang et al. (Pub. No.: US 2020/0137580 A1), hereinafter “Yang”.

As to claim 1. Green discloses, a method executed by an ego vehicle (Green, fig.1, Abstract), the method comprising: 

determining an amount of ego sensor data to share with the roadway device based on the view angle overlap (Green, [0046], the system may determine or select vehicle operations (e.g., using the planning module) based on the predicted driving behaviors and trajectories of the nearby vehicles.).
Green however is silent on disclosing explicitly, building a sharing message that includes the amount of ego sensor data in a payload of the sharing message; and 
transmitting, by a communication unit of the ego vehicle, the sharing message to the roadway device.
Yang however discloses a similar concept, building a sharing message that includes the amount of ego sensor data in a payload of the sharing message (Yang, [0034], While shared perception implementations through V2X has the potential of extending the perception of vehicles with sensors and capable of V2X communication (“Connected Autonomous Vehicles (CAVs)”) as well as vehicles 
transmitting, by a communication unit of the ego vehicle, the sharing message to the roadway device (Yang, [0034], While shared perception implementations through V2X has the potential of extending the perception of vehicles with sensors and capable of V2X communication (“Connected Autonomous Vehicles (CAVs)”) as well as vehicles without sensors and capable of V2X communication (“Connected Vehicles (CVs)”) (vehicles without sensors, but capable of V2X communication.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Yang into those of Green in order to provide a communication system between the vehicle on road e.g. V2V or V2X. Such a system comprises: a first roadway system receives a communication from a second roadway system over a wireless channel, where the communication includes a description of a physical object within a driving environment.

As to claim 2. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the roadway device is a remote vehicle (Green, fig.1, [0003], a data-gathering vehicle system to collect vehicle data of a nearby vehicle and contextual data of the surrounding environment.).

As to claim 3. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the roadway device is not a remote vehicle 

As to claim 4. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the ego sensor data includes lidar measurements recorded by a lidar sensor of the ego vehicle (Green, [0037], the vehicle data 211 may include sensor data of one or more sensors or sensing systems (e.g., radars or LiDARs).), and wherein when the view angle shared by the ego vehicle and the roadway device is greater, then less of the lidar measurements described by the ego sensor data is included in the payload relative to how many lidar measurements are included in the payload when the view angle is less (Green, [0043], a vehicle of interest could be a vehicle within the detectable range of the ego vehicle's sensing systems (e.g., cameras, sensors, radars, LiDARs, etc.). As another example, a vehicle of interest could be a vehicle whose driving trajectory may intersect the driving trajectory of the ego vehicle or may be close to the driving trajectory of the ego vehicle. As another example, a vehicle of interest could be a vehicle whose driving behavior deviates from normal driving behaviors (e.g., driving at unusually high speeds, driving with unusual trajectories, etc.).

As to claim 5. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: 


As to claim 7. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the ego sensor data includes images recorded by a camera of the ego vehicle, and wherein when the view angle shared by the ego vehicle and the roadway device is greater, then more of the images described by the ego sensor data is included in the payload relative to how many images are included in the payload when the view angle is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The recited specific conditions are merely a written instructions which can be implemented or introduce in any V2V or V2X roadway devices.).

As to claim 8. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: when the view angle overlap described by the view overlap data is more, then more of the images are included in the amount of ego sensor data relative to how many images are included when the view angle overlap is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The recited specific conditions are merely a written instruction which can be implemented or introduce in any V2V or V2X roadway devices.).

As to claim 9. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: when the view angle overlap described by the view overlap data is less, then less of the images are included in the amount of ego sensor data relative to how many images are included when the view angle overlap is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The 

As to claim 11 and 20 are rejected for same rationale as applied to claim 1 above.

As to claim 12 are rejected for same rationale as applied to claim 2 above.

As to claim 13 are rejected for same rationale as applied to claim 3 above.

As to claim 14 are rejected for same rationale as applied to claim 4 above.

As to claim 15 are rejected for same rationale as applied to claim 5 above.

As to claim 17 are rejected for same rationale as applied to claim 7 above.

As to claim 18 are rejected for same rationale as applied to claim 8 above.

As to claim 19 are rejected for same rationale as applied to claim 9 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Green Yang” as applied above in view of Altintas et al. (jPub. No.: US 2019/0132706 A1), hereinafter “Alt”.

As to claim 10. The combined system of Green and Yang discloses the invention as in parent claim above. Green and Yang however are silent on disclosing explicitly, wherein the ego vehicle and the roadway devices are endpoints of a vehicular micro cloud and the ego vehicle is a hub of the vehicular micro cloud.


Examiner Note: Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (Pub. No.: US 2019/0132819 A1), discloses, a system of vehicles that are communicatively coupled to a macro-vehicular cloud through a V2X network. The macro-vehicular cloud includes multiple micro-vehicular clouds. Each of the micro-vehicular clouds includes a set of onboard vehicle computers which are operable to provide a set of computing resources to the macro-vehicular cloud through the V2X network. The vehicle is a member of a selected micro-vehicular cloud included in multiple micro-vehicular clouds. The vehicle receives a service from the set of computing resources of the macro-vehicular cloud through the V2X network.
Gao et al. (Pub. No.: US 20180095465 A1), discloses, method is provided for controlling a vehicle. In one embodiment, an obstacle management method includes receiving, via sensing devices, sensor data relating to an environment associated with a 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446